75206-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-22719: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75206-COA


Short Caption:DROGE VS. AAAA TWO STAR TOWING, INC.Court:Court of Appeals


Related Case(s):75206, 76781


Lower Court Case(s):Clark Co. - Eighth Judicial District - A724188Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:11/20/2019 at 10:00 AMOral Argument Location:Las Vegas Courtroom


Submission Date:11/20/2019How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCynthia DrogeRoss H. Moynihan
							(Stovall & Associates)
						Leslie Mark Stovall
							(Stovall & Associates)
						


AppellantJames H. DrogeRoss H. Moynihan
							(Stovall & Associates)
						Leslie Mark Stovall
							(Stovall & Associates)
						


RespondentAAAA Two Star Towing, Inc.Alyce W. Foshee
							(Phillips, Spallas & Angstadt, LLC)
						Robert K. Phillips
							(Phillips, Spallas & Angstadt, LLC)
						


RespondentCrystal Romans


RespondentDonald ShuppAlyce W. Foshee
							(Phillips, Spallas & Angstadt, LLC)
						Robert K. Phillips
							(Phillips, Spallas & Angstadt, LLC)
						


RespondentKristal M. RomansJared G. Christensen
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Anthony T. Garasi
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						


RespondentMark A. ZaneJared G. Christensen
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Anthony T. Garasi
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						


RespondentZane Investigations, Inc.Jared G. Christensen
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Anthony T. Garasi
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/21/2019Case Status UpdateTransferred from Supreme Court. (COA)


06/27/2019Notice/OutgoingIssued Before the Court of Appeals:  The Honorable Michael Gibbons, Chief Judge presiding; The Honorable Jerome Tao and Bonnie Bulla, Associate Judges.

Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on September 24, 2019 at 3 p.m..19-27724




09/06/2019MotionFiled Stipulation to Continue Date Set for Oral Argument.  (SC)19-37437




09/09/2019Notice/OutgoingIssued Oral Argument Reminder Notice.  Argument is scheduled for Tuesday, September, 24, 2019, at 3:00 pm in Las Vegas.  Argument shall be limited to 30 minutes. (COA)19-37541




09/10/2019Order/ProceduralFiled Order Rescheduling Oral Argument. The argument currently scheduled for September 24, 2019, at 3:00 p.m. is vacated.  Oral argument is rescheduled for November 20, 2019, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. (COA)19-37914




09/18/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Wednesday, November 20, 2019, at 10:00 am in Las Vegas.  Argument shall be limited to 30 minutes.19-38928




11/05/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Argument is scheduled for Wednesday, November 20, 2019, at 10:00 am for 30 minutes in Las Vegas. Argument shall be limited to 30 minutes. (COA) mhedrick19-45399




11/20/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. MG/JT/BB (COA)


06/18/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Gibbons/Tao/Bulla. Author: Bulla J. Majority: Bulla/Gibbons/Tao. 136 Nev. Adv. Opn. No. 33. COA (COA)20-22719




07/06/2020Case Status UpdateTransferred to Supreme Court. (COA).


07/06/2020Case Status UpdateCase Closed. (COA).



Combined Case View